Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which placed petitioner in involuntary protective custody.
Petitioner has been released from protective custody. Consequently, under the particular circumstances of this case, petitioner has already received all of the relief to which he is entitled and the appeal should therefore be dismissed as moot. In any event, substantial evidence exists to support the determination.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Adjudged that the appeal is dismissed, as moot, without costs.